Exhibit 10.2: Employment Agreement This Employment Agreement (“Agreement”), dated December 8, 2008, is made by and between Christopher Wain (“Employee”) and SARS Corporation, a Nevada corporation (“Company”).Collectively referred to herein as the “Parties.” WHEREAS, Employee has extensive background in the area of business development, engineering and finance; WHEREAS, Employee desires to be engaged by Company to provide services to Company subject to the conditions set forth herein; WHEREAS, Employee has been engaged with the Company as a Consultant through Employee’s entity, ASAI Consulting, and the Parties previously executed an Amended Consulting Agreement, dated July 16, 2008 (the “Consulting Agreement”); WHEREAS, the Parties hereby agree that this Agreement shall supersede the Consulting Agreement; WHEREAS, Company is a publicly held corporation with its common stock shares trading on the Over the Counter Bulletin Board under the ticker symbol SARO and desires to further develop its business; and WHEREAS, Company desires to engage Employee to provide the Services, as defined below, in his area of knowledge and expertise on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration for those services, Employee provides to Company, the Parties agree as follows: 1.Position and Services of Employee Employee agrees to perform for Company the Services, defined below, during the Term, also defined below, of this Agreement, upon such terms and to the extent the Parties agree from time to time.The nature of the Services to be provided shall include, but are not limited to, (i) business development, management and strategic advice, (ii) acting as Chief Executive Officer of SARS and its subsidiary, Secure Asset Reporting Services, Inc., (iii) assist with securing necessary key employees, and (iv) any other services as mutually agreed upon by the Parties (collectively referred to herein as the “Services”). Employee agrees to devote his full time, attention, energies, solely and exclusively in the performance of his duties under the terms of this Agreement.However, the expenditure of reasonable amounts of time for educational, charitable, or professional activities shall not be deemed a breach of this Agreement if those activities do not materially interfere with the services required under this Agreement, and shall not require the prior written consent of the Company’s Board of Directors.This Agreement shall not be interpreted to prohibit Employee from making passive personal investments or conducting private business affairs, or serving on the boards of directors of other companies or other entities, if those activities do not materially interfere with the services required under this Agreement and do not violate this Agreement. 2.Consideration (a) Consideration for Services Company agrees to pay Employee, as Employee’s salary for the Services, (i) Five Thousand Dollars (USD $5,000) per week (paid bi-weekly) and (ii) an equity award equal to eighteen percent (18%) of the current issued and outstanding common stock of the stock as of December 8, 2008.As of December 8, 2008, the Company has a total of 49,407,916shares of common stock issued and outstanding, eighteen percent 18% of which is equal to 8,893,425 shares of restricted common stock (the “Shares”).
